Citation Nr: 1500913	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-20 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of Anthrax vaccinations, to include a disability manifested by vertigo/dizziness and headaches.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to February 1982 with subsequent service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board has recharacterized the issue on appeal to more accurately reflect the nature and scope of the claimed disability.

In August 2013, the Veteran presented testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffers from vertigo and headaches due to his active military service in the Pennsylvania National Guard.  He attributes the onset of his vertigo and headaches to Anthrax vaccines that he received during his military service in the National Guard.

Service treatment records (STRs) reflect that the Veteran received two Anthrax vaccinations series in July 1999 and one series in December 1999 and in June 2000.  A November 1999 line of duty determination report showed that the Veteran was on active duty in the periods of July when the Anthrax vaccinations were administered.  Moreover, the line of duty determination report indicated that the Veteran had an "immunization reaction" from the Anthrax vaccinations.  Therefore, an in-service injury is conceded.

Additionally, the evidence shows that the Veteran has been diagnosed with vestibular neuritis and that he currently suffers from dizziness and headaches.  See, e.g., National Guard STR dated August 1999 and the Board's hearing transcript dated August 2013.  In February 2010, a private physician reported that the Veteran sought treatment for his vertigo and headaches and that his condition intensifies when exposed to cold air.  

The Board notes that in August 2012 the Veteran submitted articles that correlate headaches and dizziness to the after effects of Anthrax vaccinations.  

As the Veteran has not been afforded a VA examination to address whether his conceded in-service injury caused residuals of Anthrax, the Board concludes that a remand is necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Thus, on remand the Veteran should be afforded a VA medical examination.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination to determine whether he manifests residual disability related to his Anthrax immunizations during service.  The examiner must review the entire claim file, to include all electronic files.

The examiner is requested to diagnose any current disability that may account for the Veteran's current symptoms of vertigo, headaches, and dizziness, to include vestibular neuritis.  If no such disability is present, the examiner should so state.
For each disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to the Veteran's military service, including his conceded in-service immunization reaction therein.

In rendering an opinion, the examiner must discuss the articles that the Veteran submitted that correlate headaches and dizziness to the after effects of Anthrax vaccinations.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014


